Citation Nr: 1627573	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  14-25 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for lipoma of the right upper extremity.

3.  Entitlement to service connection for a lower back disorder, to include lumbar strain and sclerosis.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1978 to October 1984, November 1990 to April 1991, January 2005 to June 2006, and from April 2009 to May 2010, including combat service in the Southwest Asia theater of operations.  See DD 214 ("Iraq Campaign Medal W/Two Campaign Stars//NATO Afghanistan Service Medal//Bronze Star Medal").

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  The Veteran filed a notice of disagreement (NOD) in December 2011, challenging the denial of service connection for a lower back disorder, and the initial evaluation of 30 percent disabling for PTSD and the non-compensable evaluation for lipoma.  A statement of the case (SOC) was issued in June 2014, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in July 2014.  

In a June 2014 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective May 14, 2010.  Despite the grant of an increased evaluation, the Veteran has not been awarded the highest possible evaluation available for the period at issue.  As a result, he is presumed to be seeking the maximum possible evaluation.  Therefore, the issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In July 2011, the Veteran designated an agent from Alpha as his representative.  In November 2012, the Veteran submitted a subsequent VA Form 21-22a in favor of a different agent from Alpha to act as his representative.  Thereafter, in July 2014, the Veteran's agent submitted an indication of revocation of representation at the RO.  The record shows that the Veteran is aware of the revocation as he filed VA Form 9 himself in July 2014.  To date, the Veteran has not properly designated a Veterans Service Organization, accredited agent, or other individual as his representative.  Therefore, the Board will proceed with the Veteran not represented.

In his December 2011 NOD, the Veteran raised the issue of entitlement to service connection for tinnitus.  See December 2011 VA Form 21-4138 ("I also believe that my hearing loss, tinnitus and right arm disorder are due to my time in the service.")  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over entitlement to service connection for tinnitus, and thus, this issue is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD, and for entitlement to service connection for a lower back disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Throughout the rating period, the lipoma of the right upper extremity has affected less than 5 percent of the entire body and no exposed areas, has required no treatment, and has been asymptomatic.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a lipoma of the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7806, 7819 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2015).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for lipoma.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, the regional office has obtained VA outpatient records and VA examinations pertinent to the issues on appeal.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, it is important to note that the Veteran's complete service records are unavailable.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Significantly, the Veteran was advised of the unavailability of his complete service treatment records and advised the RO that he wished to proceed "without the medical records from the Guard unit."  See June 2011 Formal Finding of Unavailability; see also June 2011 Contact Note.  Therefore, the Veteran demonstrated actual knowledge of this fact.  

The Veteran was afforded a VA examination in February 2011.  The Board notes that the examination report contains all findings necessary to adjudicate the claim.  The lay and medical evidence of record does not suggest an increased severity of symptoms to the extent that higher schedular rating may still be possible for the claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Moreover, the Veteran has not alleged that the examination report is inadequate for rating purposes.  The Board finds that the examination report is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
II. Increased Rating

The Veteran seeks an increased rating for his lipoma.  He asserts that the severity of his disability warrants an initial compensable rating.  

Applicable Laws

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate DC s identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, as in the instant case, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered the entire record, including the service treatment records associated with the claims file, and the Veteran's VA clinical records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts

The Veteran's entire medical history, including the available service treatment records, were duly considered during the adjudication of this appeal for an initial increase in the disability rating for lipoma.  Service treatment records, including medical examinations conducted in January 1984, June 1986, and April 1991, are silent as to any skin complaints or treatment.  While on active duty in February 2010, the Veteran received treatment for a "mildly painful lump right biscep [sic]".  See February 2010 Chronological Record of Medical Care.  The Veteran reported that the "lump looked bigger and was slightly sore to touch," but declined an ultrasound following his evaluation.  The Veteran's March 2010 Post-Deployment Health Assessment reflects that he was concerned about his right arm, but was not receiving care.  

Post-service, the Veteran sought to establish treatment with the VA in May 2010, identifying his right arm lump as non-painful, but "increasing in size."  See May 2010 VAMC Primary Care note.  Physical evaluation revealed that the lump was a "somewhat fluid like cyst," approximately a 2-inch oval and raised an inch above the skin.  The Veteran was scheduled for an ultrasound, but as of his February 2011 follow-up appointment, the ultrasound had not taken place, despite the Veteran's concern that the lipoma "has grown in size."  See February 2011 Primary Care note.  Physical evaluation revealed the same approximate results as the May 2010 examination, except that the oval was now approximately 2.5 inches and raised a half inch.  

The Veteran was afforded a VA examination in February 2011.  Regarding his right arm lipoma, the Veteran denied "pain, tenderness or restriction of movement," but claimed that the lesion had grown since he first noticed it in 2009 while in Afghanistan.  The Veteran reported that he was not receiving treatment for his arm, and that it did not affect his daily activities or occupation.  Upon physical evaluation, the VA examiner noted that the Veteran displayed a "soft mass measuring 3 cm x 5.2 cm," covering 1 percent of total body surface and 0 percent of exposed skin.  The examiner noted that there was no disfigurement and no pain or restriction of movement with palpation.  The examiner provided an impression of asymptomatic lipoma of the right upper arm.  

April 2011, March 2012, and April 2014 VAMC treatment notes reflect that the Veteran's right arm lipoma has maintained the same characteristics demonstrated during the February 2011 VAMC examination, approximately 2.5 inch oval by a half inch raised without pain or other noted effect.  These treatment records reflect that the Veteran was scheduled for an ultrasound in March 2011 but did not attend, and that his lipoma is currently being monitored with no new ultrasound scheduled.  

Analysis

In July 2011, service connection was established for a lipoma, right upper extremity, effective May 14, 2010.  The RO assigned an initial 0 percent (noncompensable) disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7819, pertaining to benign new skin growths, which provides that new skin growths are rated under the criteria for "scars, disfigurement, etc." and indicates that, unless otherwise provided, Diagnostic Codes 7807 through 7819 are to be rated under the criteria for eczema set out under Diagnostic Code 7806, depending upon location, extent, repugnant characteristics, or otherwise disabling character of manifestations. 38 C.F.R. § 4.118, Diagnostic Code 7819.

Under 38 C.F.R. § 4.118, Diagnostic Code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2015).  Diagnostic Codes (DC) 7801, 7802, 7804 and 7805 pertain to scars not of the face, head or neck.  DC 7801 provides for a 10 percent disability evaluation for a scar that is not of the head, face, or neck, that is deep and nonlinear, and that has an area of at least 6 square inches (39 sq. cm.); a 20 percent disability evaluation requires a scar with an area of at least 12 square inches, but less than 72 square inches.  DC 7802 provides for a 10 percent disability evaluation for a scar not of the head, face, or neck, that is superficial and nonlinear and which covers an area of at least 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage.  DC 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent disability evaluation is assigned where there are three or four scars that are unstable or painful.  An unstable scar is one where there is frequent loss of skin covering over the scar.  Pursuant to DC 7805, a scar may be rated on any disabling effect(s) not considered as part of DCs 7801-7804 under an appropriate diagnostic code.

In this case, the Veteran's service-connected lipoma has been manifested primarily by objective evidence of a small lump on the right upper bicep.  Throughout the rating period, the Veteran has not been noted to have received any treatment for the lipoma, including topical or systemic medication.  Rather, for the entire period on appeal the Veteran's complaints have been relegated to concerns over the lipoma increasing in size.  However, no treatment other than monitoring has been prescribed as the lipoma's size has maintained an approximate consistency of 2.5 x .5 inches since February 2011. 

The February 2011 VA examiner opined that the Veteran's lipoma covered 1 percent of total body surface and no exposed skin.  The post-service VAMC examiners have not provided an opinion as to the percentage of body area covered, but they have reported measurements indicating that it is the same size as noted by the February 2011 VA examiner, approximately 2.5 inches and raised a half inch.  Given the fact that the lipoma has remained the same size, a reasonable inference can be made that it continues to cover only 1 percent of total body surface and 0 percent of exposed skin. 

A compensable rating is potentially available on the basis of a painful scar.  DC 7804.  In February 2010, the Veteran described the lipoma as "slightly sore to the touch," but no post-service evaluation between May 2010 and April 2014 has reflected any complaints of soreness, tenderness, or pain.  Examiners have, however, consistently found that the lipoma is asymptomatic, and the Veteran explicitly denied "pain, tenderness or restriction of movement" during his February 2011 VA examination.

Other scar rating codes would require that the lipoma cover an area of 144 square inches or greater; involve the head, face or neck; or be 6 square inches and be deep or cause limitation of motion.  DC 7800-7805.  The Veteran's lipoma does not approximate the required size, is not located on the head, face or neck; and has not been noted to be deep or cause limitation of motion.  Hence, the criteria for an initial compensable disability rating are not met or nearly approximated. 

Even when considering the heightened duty the evidence is against finding that the Veteran meets or approximates the criteria for an initial compensable rating at any time since the effective date of service connection.  Accordingly, reasonable doubt does not arise and the appeal is denied.

Extraschedular Consideration

The Board finds that the Veteran's right upper extremity lipoma does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extraschedular consideration.  The Veteran has not described any unusual or exceptional features of his skin disability, and he has not described any functional impairment that shows his skin disability affects him in an unusual or exceptional manner.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321  is not warranted at this time.
 
In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extraschedular consideration.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.


ORDER

Entitlement to an initial compensable disability rating for lipoma of the right upper extremity, is denied.


REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 50 percent disabling for his PTSD, and for entitlement to service connection for a back disorder.  Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Initially, the Board notes that the Veteran's complete service treatment records are not available for the Board's review.  The Veteran was notified and provided the opportunity to submit any records in his possession.  In light of the absence of the STRs, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

PTSD

A remand is necessary in this case because there appears to be outstanding private treatment records relevant to the Veteran's claim.  In this regard, the Board notes that VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA. 38 U.S.C.A. § 5103A(b) (West 2014).

Prior to the Veteran's final period of active duty, the record indicates that the Veteran was seen by VAMC mental health professionals in June and September 2008, where he was diagnosed with adjustment disorder with depression.  See June 2008 VAMC Macon CBOC Mental Health note.  During the September 2008 session, the Veteran identified that he was "seeing an outside Psychiatrist" who had prescribed him medication for his psychiatric symptoms.  See September 2008 VAMC Macon CBOC Mental Health note.  

In January 2011, the Veteran submitted a medical authorization for depression treatment conducted at the Macon VAMC from "July 07 - Sept 07."  See January 2011 VA Form 21-4142.

During the Veteran's February 2011 VA examination, the Veteran reported to the VA examiner that "he began receiving medication about 2007 or 2008 from a private psychiatrist through First Choice (military insurer)."  See February 2011 VA examination.  The Veteran indicated that he underwent four months of psychotherapy with medication for insomnia, and reported that "he had been dealing with depression, flashbacks about bullets and the explosions in Iraq."  

Thereafter, in April 2011, the Veteran called the AOJ regarding his Macon CBOC treatment.  See April 2011 VA Form 21-0820.  The Veteran reported that his treatment at the Macon CBOC began in 2006 for depression and sleep disturbances, and that he wanted to "ensure these records are added to his claim."  

Currently, no private psychiatric treatment records are associated with the claims file, and the earliest VAMC mental health record is from June 2008.  The Board notes that the Veteran only submitted a single medical authorization concerning his mental health treatment, and that this authorization limited the applicable time and place to a VAMC facility and the year 2007.  However, taking into account the various statements noted above regarding the Veteran's psychiatric treatment, it is apparent that the Veteran was seen for mental health issues prior to the June 2008 VAMC treatment record, and it is unclear from the record whether such visits occurred at a VA or private facility.  Moreover, the importance of the pre-2008 materials is significant enough to the Veteran that he was compelled to call the AOJ to "ensure" that all documentation from 2006 onward was considered in his evaluation.  

There is no indication in the record that the AOJ took any action to obtain the outstanding private or VAMC records.  Therefore, on remand, AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.  On remand, the AOJ should obtain a current VA Form 21-4142 to obtain any outstanding private treatment records from First Choice or any other private medical insurer/provider.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include VA treatment records.  Notably, as VA treatment records dated through April 2014 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

Low Back

The Veteran contends that his "lower back started hurting while wearing the vest that we used in Iraq and Afghanistan."  See December 2010 Va Form 21-526.  

Service treatment records reflect that on his October 2010 medical self-report, the Veteran indicated that he went to sick call and was "still bothered" by back pain.  See October 2010 Post-Deployment Health Assessment.  

Following a review of the Veteran's claims file and an in-person physical evaluation, the Veteran was diagnosed with a low back strain and mild sclerosis during a February 2011 VA examination.  Accordingly, the Board finds that the Veteran has a current back disability.  

However, to date, a medical opinion has not been obtained that sufficiently details the etiology of his current lumbar spine disorders.  Specifically, the Board finds that the February 2011 VA examination is inadequate to the extent that no nexus opinion was provided, nor rationale as to why the Veteran's in-service back symptomatology was not related to the currently diagnosed lower back disorders.  Moreover, the report did not appear to consider the Veteran's statements of ongoing and continuous back symptomatology during and since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).  Therefore, on Remand, a thorough opinion addressing the Veteran's lumbar spine disorder should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, to include all non-duplicative VAMC treatment records, including from the Macon and Dublin facilities, from 2006 to the present.

2. Ask the Veteran to provide a release for relevant records of treatment from the private treatment facilities identified by the Veteran in his February 2011 VA examination, and for a release for relevant records of treatment from all providers associated with First Choice insurance.  If he provides the necessary releases assist him in obtaining the records identified following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  After the completion of the previous directives, afford the Veteran a VA examination for his lumbar spine.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

After the claims file is reviewed, the examiner should individually identify all of the Veteran's current lower back disorders.  For each lower back disorder identified, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

that any of the identified lower back disorders began during service, or are causally or etiologically due to symptoms experienced during service.  In discussing this inquiry, the examiner is directed to provide comment on the Veteran's complaints of back pain during service.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

						(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


